       Case 1:20-cv-00033-SPW-TJC Document 25 Filed 08/06/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

JOSH HALE, on behalf of heirs of Joel           CV 20-33-BLG-SPW-TJC
Hale,

                    Plaintiff,                  ORDER GRANTING
  v.                                            DEFENDANTS’
                                                UNOPPOSED MOTION TO
C. R BARD INC. and BARD                         ALLOW ATTENDANCE AT
PERIPHERAL VASCULAR INC.,                       PRELIMINARY PRETRIAL
                                                CONFERENCE BY
                                                TELEPHONE
                    Defendants.


       Defendants C. R. Bard Inc. et al (“Defendants”) have filed an unopposed

motion to allow counsel to appear at the Show Cause Hearing (Doc. 23) by video.

(Doc. 24.) Good cause appearing,

       IT IS HEREBY ORDERED that Defendants’ motion is GRANTED.

Defendants’ counsel, Ian McIntosh, may appear by videoconference at the August

13, 2020 Show Cause Hearing. Counsel shall immediately contact the Clerk of

Court’s Office at (406) 247-7000 to make arrangements with the Court’s IT

Department.

       IT IS ORDERED.

       DATED this 6th day of August, 2020.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
